UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2015 or ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period from to Commission file number: 333-190080 BIOSIG TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Delaware 26-4333375 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 12424 Wilshire Boulevard, Suite 745 Los Angeles, California 90025 (Address of principal executive offices) (zip code) (310) 820-8100 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes oNo x Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes¨ No x As of May 1, 2015, there were13,634,961 shares of registrant’s common stock outstanding. Index BIOSIG TECHNOLOGIES, INC. INDEX PART I. FINANCIAL INFORMATION ITEM 1 Financial Statements 3 Condensed balance sheets as of March 31, 2015 (unaudited) and December 31, 2014 3 Condensed statements of operations for the three months ended March 31, 2015 and 2014 (unaudited) 4 Condensed statement of stockholders’deficit for the three months ended March 31, 2015 (unaudited) 5 Condensed statements of cash flows for the three months ended March 31, 2015 and 2014 (unaudited) 6 Notes to condensed financial statements (unaudited) 7-18 ITEM 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-25 ITEM 3. Quantitative and Qualitative Disclosures about Market Risk 25 ITEM 4. Controls and Procedures 26 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 27 ITEM 1A. Risk Factors 27 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 27 ITEM 3. Defaults Upon Senior Securities 27 ITEM 4. Mine Safety Disclosures 27 ITEM 5. Other Information 27 ITEM 6. Exhibits 28 SIGNATURES 29 Index PART I – FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS BIOSIG TECHNOLOGIES, INC. CONDENSED BALANCE SHEETS March 31, December 31, (unaudited) ASSETS Current assets: Cash $ $ Prepaid expenses Total current assets Property and equipment, net Other assets: Deposits Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities: Accounts payable and accrued expenses, including $14,605 and $40,293 to related parties as of March 31, 2015 and December 31, 2014 respectively $ $ Stock based payable Dividends payable Warrant liability - Derivative liability - Total currentliabilities Series C 9% Convertible Preferred stock, 2,461 and 2,711 shares issued and outstanding, liquidation preference of $2,461,000 and $2,711,000, respectively Stockholders' deficit Preferred stock, $0.001 par value, authorized 1,000,000 shares, designated 200 shares of Series A, 600 shares of Series B and 4,200 shares of Series C Preferred Stock Common stock, $0.001 par value, authorized 50,000,000 shares, 13,159,694 and 11,179,266 issued and outstanding as of March 31, 2015 and December 31, 2014, respectively Additional paid in capital Accumulated deficit ) ) Total stockholders' deficit ) ) Total liabilities and stockholders' deficit $ $ See the accompanying notes to the unaudited condensed financial statements 3 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENTS OF OPERATIONS (unaudited) Three Months Ended March 31, Operating expenses: Research and development $ $ General and administrative Depreciation Total operating expenses Loss from operations ) ) Other income (expense): Interest income (expense) ) ) Financing costs - ) Loss before income taxes ) ) Income taxes (benefit) - - Net loss ) ) Preferred stock dividend ) ) NET LOSS AVAILABLE TO COMMON STOCKHOLDERS $ ) $ ) Net loss per common share, basic and diluted $ ) $ ) Weighted average number of common shares outstanding, basic and diluted See the accompanying notes to the unaudited condensed financial statements 4 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENT OF STOCKHOLDERS' DEFICIT THREE MONTHS ENDED MARCH 31, 2015 (unaudited) Additional Common stock Paid in Accumulated Shares Amount Capital Deficit Total Balance, January 1, 2015 $ $ $ ) $ ) Sale of common stock - Common stock issued upon conversion of Series C preferred stock and accrued dividends at $1.50 per share - Common stock issued for services - Reclassify fair value of warrant liability from equity - - ) - ) Reclassify fair value of derivative liability from equity - - ) - ) Fair value of vested options - - - Preferred stock dividend - - ) - ) Net loss - - - ) ) Balance, March 31, 2015 $ $ $ ) $ ) See the accompanying notes to the unaudited condensed financial statements 5 Index BIOSIG TECHNOLOGIES, INC. CONDENSED STATEMENTS OF CASH FLOWS (unaudited) Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation Amortization of debt discount - Equity based compensation Changes in operating assets and liabilities: Prepaid expenses ) Accounts payable ) ) Stock based payable - Deferred rent payable - ) Net cash used in operating activities ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment ) - Net cash used in investing activity ) - CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from sale of common stock Net repayments of related party advances - ) Net cash provided by financing activities Net (decrease) increase in cash and cash equivalents ) Cash and cash equivalents, beginning of the period Cash and cash equivalents, end of the period $ $ Supplemental disclosures of cash flow information: Cash paid during the period for interest $ $ Cash paid during the period for income taxes $
